14-3779
Lesterhuis v. Colvin


                                                                                               
                                 UNITED STATES COURT OF APPEALS 

                                          FOR THE SECOND CIRCUIT                      

                                              _______________                  

                                             August Term, 2015 

                     (Submitted: October 30, 2015               Decided: November 6, 2015) 

                                             Docket No. 14‐3779 

                                              _______________                         
          
                                          MARC LESTERHUIS, 
                                                   
                                                    Plaintiff‐Appellant, 
                                                   
                                                —v.— 
                                                   
                       CAROLYN W. COLVIN, Acting Commissioner of Social Security, 
                                                   
                                                    Defendant‐Appellee. 
                                                                                               
                                              _______________                         

         B e f o r e:  

                          KATZMANN, Chief Judge, POOLER and CHIN, Circuit Judges.  

                                              _______________  

              Appeal from a judgment of the district court (Wolford, J.), granting the 
         defendant’s motion for judgment on the pleadings. We hold that the Social 


                                                       1
                                                                                     
Security Administration administrative law judge’s determination that the 
plaintiff was not disabled is not supported by substantial evidence in the record, 
which includes a medical opinion submitted only to the Social Security 
Administration’s Appeals Council, but not to the administrative law judge. We 
therefore VACATE the district court’s judgment and REMAND to the 
Commissioner for further proceedings. 
                                   _______________                      
 
             William J. McDonald, Jr., Bond, McDonald & Lehman, P.C., Geneva, 
                    New York, for Plaintiff‐Appellant. 
 
             Andreea Lechleitner, Special Assistant U.S. Attorney, and Stephen P. 
                    Conte, Regional Chief Counsel, Region II, Office of the General 
                    Counsel, Social Security Administration, for William J. Hochul, 
                    Jr., U.S. Attorney for the Western District of New York, New 
                    York, New York, for Defendant‐Appellee. 
                                   _______________                      
                 
PER CURIAM:

      A Social Security Administration (“SSA”) administrative law judge (“ALJ”) 

denied Plaintiff‐Appellant Marc Lesterhuis’s application for Social Security 

disability benefits. After the SSA’s Appeals Council denied review of the ALJ’s 

decision, Lesterhuis sought review of the agency’s determination in the U.S. 

District Court for the Western District of New York (Wolford, J.), which granted 

the defendant’s motion for judgment on the pleadings. 




                                         2
                                                                                      
      This appeal centers on a medical opinion provided by one of Lesterhuis’s 

treating physicians, Dr. Donovan Holder. Lesterhuis submitted Dr. Holder’s 

opinion to the Appeals Council, not to the ALJ. The Appeals Council added Dr. 

Holder’s opinion to the record, but it nevertheless summarily denied review of 

the ALJ’s decision. Lesterhuis now argues both that the Appeals Council erred by 

failing to provide an explanation for why it disregarded the treating physician’s 

opinion and that the ALJ’s decision is not supported by substantial evidence in 

light of Dr. Holder’s opinion.1 

      We hold that the ALJ’s determination is not supported by substantial 

evidence in the record. Accordingly, we VACATE the district court’s judgment 

and REMAND to the Commissioner for further proceedings. 

                                   BACKGROUND 

      Lesterhuis is currently forty‐seven years old. He has an eleventh‐grade 

education and worked for twenty‐two years as a heavy truck driver for Golden 

State Foods. Lesterhuis experienced serious back pain in the aftermath of a June 9, 


      1 Lesterhuis also argues that the ALJ erred by failing to provide adequate 
support for his determination regarding Lesterhuis’s credibility. We need not 
reach this issue because we vacate in full for an independent reason.


                                         3
                                                                                         
2008 injury. He left work in July 2008, but tried unsuccessfully to return to work 

on light duty for a few weeks in September 2008. Lesterhuis has undergone a 

series of treatments, including surgery, for his injury, but these treatments have 

not significantly improved his condition.  

      Lesterhuis eventually filed a claim for Social Security disability benefits on 

January 8, 2009, alleging a disability onset date of July 12, 2008. The claim was 

initially denied on May 15, 2009. Lesterhuis then timely filed a request for an 

administrative hearing. 

      As part of the administrative hearing process, a number of doctors 

provided medical opinions about Lesterhuis’s condition. Dr. Glenn Rechtine, one 

of Lesterhuis’s treating physicians, concluded, in a December 2008 opinion, that 

Lesterhuis can “perform[] light duty work on a part‐time basis,” “can lift up to 10 

pounds frequently[,] can stand and walk occasionally with frequent changes in 

position,” and “can bend, squat[,] . . . do overhead activities occasionally, arm and 

leg controls occasionally.” A.R. 276.  

      Dr. Richard Byrne, an examiner for the workers’ compensation carrier, 

expressed concern about Lesterhuis’s ability to return to full‐duty work. He 



                                          4
                                                                                            
concluded that Lesterhuis could be employed full‐time in a light‐duty capacity 

doing sedentary activities but required the ability to change positions frequently 

for comfort. According to Byrne, Lesterhuis “could do limited walking,” but “no 

climbing, . . . repetitive stooping, bending[,] or reaching activities.” A.R. 367, 374. 

“He could be called upon on an occasional basis to push, pull[,] or lift objects in 

the 5‐10 pound range.” Id. Dr. Byrne also stated that Lesterhuis has a “temporary, 

marked, partial disability of the lower back.” A.R. 448. 

      Dr. M. Gordon Whitbeck, Jr., was Lesterhuis’s treating orthopedic surgeon. 

He opined on multiple occasions that Lesterhuis is temporarily totally disabled. 

Additionally, he concluded that Lesterhuis should avoid the extreme ranges of 

motion in the lumbar spine and not lift anything heavier than five to ten pounds. 

      George Sirotenko, a consultative examiner, concluded that Lesterhuis 

suffers from a history of discogenic disease, anxiety, and depression and that he 

has “[m]oderate limitations regarding prolonged standing, walking, stairs, 

inclines[,] or ladders.” A.R. 336. Sirotenko warned that Lesterhuis should avoid 

lumbar spine forward flexion, extension, and rotation and should avoid lifting 

anything over his head. 



                                           5
                                                                                      
      Another consultative examiner, Maryanne Hamilton, Ph.D., examined 

Lesterhuis’s mental state, concluding that he suffers from anxiety and depressive 

disorders, is mildly impaired in relating adequately with others, and is 

moderately impaired in dealing with stress due to pain and anxiety. 

      Additionally, a vocational expert, Peter Mantee, testified at the 

administrative hearing that an employee like Lesterhuis who missed four days of 

work per month would be precluded from performing any jobs available in large 

numbers in the national economy. 




                                         6
                                                                                       
      After considering this and other evidence, the ALJ issued a decision on 

September 23, 2010. The ALJ applied the standard five‐step sequential evaluation 

for determining whether a claimant is disabled.2 He determined that, given 

Lesterhuis’s age, work experience, education, and residual functional capacity, he 

could perform jobs that exist in significant numbers in the national economy, such 


      2   The Commissioner has established a five‐step sequential evaluation for 
adjudication of disability claims, set forth at 20 C.F.R. § 404.1520. First, the 
Commissioner must determine whether the claimant is currently engaging in 
substantial gainful activity. Id. § 404.1520(b). If so, the claimant is not disabled. 
Second, if the claimant is not working, the Commissioner must determine 
whether the claimant has a “severe” impairment, i.e., an impairment that limits 
his ability to do physical or mental work‐related activities. Id. §§ 404.1520(c), 
404.1521. If not, the claimant is not disabled. Third, if there is a severe 
impairment, the Commissioner determines if the impairment meets or equals the 
criteria of a per se disabling impairment contained in Appendix 1 to 20 C.F.R. Part 
404, Subpart P (Listings of Impairment). 20 C.F.R. §§ 404.1520(d), 404.1525, 
404.1526. If the claimant’s impairment does not meet or equal a listed impairment, 
before proceeding to step four, the Commissioner determines, based on all the 
relevant medical and other evidence of record, the claimant’s “residual functional 
capacity,” which is what the claimant can still do despite the limitations imposed 
by his impairment. Id. §§ 404.1520(a)(4), (e), 404.1545(a). Fourth, the 
Commissioner considers whether the claimant’s residual functional capacity 
permits him to return to his past relevant work. Id. §§ 404.1520(e), (f), 404.1560(b). 
If so, the claimant is not disabled. Fifth, if the claimant cannot return to his past 
work, the Commissioner considers, based on the claimant’s residual functional 
capacity and vocational factors, whether the claimant can do other work existing 
in significant numbers in the national economy. Id. §§ 404.1520(g), 404.1560(c). If 
so, the claimant is not disabled.


                                          7
                                                                                        
as “call out operator” and “surveillance system monitor.” A.R. 45–46. The ALJ 

also determined that Lesterhuis had a residual functional capacity to perform 

sedentary work but added a long list of limitations. 

      After the ALJ issued his decision, Lesterhuis timely filed a request for 

review to the Appeals Council. As part of his appeal, Lesterhuis submitted 

several pieces of new evidence, which the Appeals Council added to the record. 

As relevant to this appeal, Lesterhuis provided to the Appeals Council the 

medical opinion of another treating physician, Dr. Donovan Holder. Dr. Holder 

concluded in part that Lesterhuis: (1) can only occasionally reach, push, and pull; 

(2) can stand and walk for only one hour each in an eight‐hour workday; (3) can 

lift and carry less than ten pounds for two to three hours per day; (4) is required 

to alternate between sitting and standing; (5) is likely to be absent from work 

more than four days per month; (6) has symptoms that are frequently severe 

enough to interfere with the attention and concentration needed to perform even 

simple work tasks; and (7) should not work more than four hours per day. A.R. 

481–82. 




                                          8
                                                                                      
      On September 12, 2011, the Appeals Council summarily denied review after 

adding Dr. Holder’s medical opinion and several other exhibits to the record. The 

Appeals Council wrote: “We found no reason under our rules to review the 

[ALJ’s] decision. Therefore we have denied your request for review.” A.R. 3. The 

Council added: “In looking at your case, we considered the reasons you disagree 

with the decision and the additional evidence listed on the enclosed Order of 

Appeals Council. We found that this information does not provide a basis for 

changing the [ALJ’s] decision.” A.R. 3–4.3 

      On December 11, 2012, Lesterhuis filed this action in the Western District of 

New York, appealing the Commissioner’s final decision on a number of grounds. 

The district court granted the Commissioner’s motion for judgment on the 

pleadings and dismissed Lesterhuis’s complaint in a judgment entered on August 

13, 2014. A notice of appeal was timely filed. 

                                           

                                           


      3
        The additional evidence listed on the enclosed Order of Appeals Council 
includes Dr. Holder’s opinion. A.R. 6. 
       


                                          9
                                                                                         
                                    DISCUSSION 

      On appeal, Lesterhuis argues that the Appeals Council erred by failing to 

provide an explanation for why it disregarded the treating physician’s opinion 

and that the ALJ’s decision is not supported by substantial evidence in light of Dr. 

Holder’s opinion. 

      “[N]ew evidence submitted to the Appeals Council following the ALJ’s 

decision becomes part of the administrative record for judicial review when the 

Appeals Council denies review of the ALJ’s decision.” Perez v. Chater, 77 F.3d 41, 

45 (2d Cir. 1996). “The only limitations stated in [20 C.F.R. §§ 404.970(b) and 

416.1470(b)] are that the evidence must be new and material and that it must 

relate to the period on or before the ALJ’s decision.” Id. In this case, the parties 

agree that Dr. Holder’s opinion was properly included in the record, as it was 

new, material, and related to the relevant time period. 

      Once evidence is added to the record, the Appeals Council must then 

consider the entire record, including the new evidence, and review a case if the 

“administrative law judge’s action, findings, or conclusion is contrary to the 

weight of the evidence currently of record.” 20 C.F.R. § 404.970(b). If the Appeals 



                                           10
                                                                                         
Council denies review of a case, the ALJ’s decision, and not the Appeals 

Council’s, is the final agency decision. See Perez, 77 F.3d at 44. Because the 

Appeals Council denied review in this case, our review focuses on the ALJ’s 

decision. See 42 U.S.C. § 405(g) (“Any individual, after any final decision of the 

Commissioner . . . , may obtain a review of such decision by a civil action . . . .” 

(emphasis added)). 

      When reviewing the Commissioner’s decision, we bear in mind that the 

ultimate determination of whether a person has a disability within the meaning of 

the Act belongs to the Commissioner. See Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 

1999). We “review the entire administrative record, which includes the new 

evidence, and determine, as in every case, whether there is substantial evidence to 

support the decision of the Secretary.” Perez, 77 F.3d at 46; see also 42 U.S.C. 

§ 405(g). Substantial evidence is “more than a mere scintilla” and “means such 

relevant evidence as a reasonable mind might accept as adequate to support a 

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison 

Co. v. NLRB, 305 U.S. 197, 229 (1938)). Additionally, on appeal, we may not 

“affirm an administrative action on grounds different from those considered by 



                                          11
                                                                                            
the agency.” Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008) (quoting Melville v. 

Apfel, 198 F.3d 45, 52 (2d Cir. 1999)). 

      The claimant bears the ultimate burden of proving that he was disabled 

throughout the period for which benefits are sought. See 20 C.F.R. § 404.1512(a). 

The claimant is required to demonstrate that he was unable “to engage in any 

substantial gainful activity by reason of any medically determinable physical or 

mental impairment . . . which has lasted or can be expected to last for a 

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A).  

      Here, Lesterhuis argues that the ALJ’s decision was not supported by 

substantial evidence, particularly in light of treating physician Dr. Holder’s 

medical opinion, which was added to the record by the Appeals Council. We 

agree that, on the facts of this case, the ALJ’s decision was not supported by 

substantial evidence because the new evidence contradicted the ALJ’s conclusion 

in important respects. See Perez, 77 F.3d at 47. Specifically, Dr. Holder is a treating 

physician who provided an opinion that is (1) generally entitled to controlling 

weight, (2) likely dispositive on the issue of disability (if entitled to controlling 

weight), and (3) uncontroverted by other evidence in the record. 



                                           12
                                                                                      
      First, Dr. Holder is a treating physician, so SSA regulations give his 

opinions “controlling weight” so long as they are “well‐supported by medically 

acceptable . . . techniques and [are] not inconsistent with the other substantial 

evidence in [the record].” 20 C.F.R. § 404.1527(c)(2). On remand, the ALJ might 

conclude that Dr. Holder’s opinion is not entitled to any weight, much less 

controlling weight, but that determination should be made by the agency in the 

first instance, and we should refrain from “affirm[ing] an administrative action on 

grounds different from those considered by the agency.” Burgess, 537 F.3d at 128 

(quoting Melville, 198 F.3d at 52). 

      Second, at least one of Dr. Holder’s opinions would, if given controlling 

weight, be dispositive as to disability given the other evidence in the record. 

Specifically, we focus on Dr. Holder’s opinion that Lesterhuis is likely to be absent 

from work more than four days per month. See A.R. 481. In testimony before the 

ALJ, vocational expert Peter Mantee offered uncontroverted testimony that, if an 

employee like Lesterhuis missed four days of work per month, it would preclude 

that claimant’s ability to perform any jobs available in large numbers in the 

national economy. See A.R. 71. Based on Mantee’s uncontroverted testimony, Dr. 



                                          13
                                                                                       
Holder’s conclusion that Lesterhuis would likely miss more than four days of 

work per month would, if credited, suffice on its own to support a determination 

of disability. 

       Third, the parties identify nothing in the record that contradicts Dr. 

Holder’s conclusion about the number of days each month that Lesterhuis is 

likely to be absent from work. Even though the district court concluded, without 

explanation, that portions of Dr. Holder’s opinion are contrary to the observations 

and opinions of doctors Byrne, Rechtine, and Whitbeck, nothing in the record 

calls into question Dr. Holder’s conclusion that Lesterhuis is likely to miss more 

than four days of work per month. The record therefore does not include any 

contrary “substantial evidence” that would support the ALJ’s conclusion 

regarding disability based on the number of work days that Lesterhuis would 

miss per month. 

       Additionally, the ALJ had before him one other piece of evidence that 

supported Dr. Holder’s conclusion: the opinion of the non‐doctor therapist Frank 

Williams, who concluded that Lesterhuis would miss more than four days of 

work per month. The ALJ gave “no to little weight” to Williams’s opinion because 



                                          14
                                                                                         
Williams “is a therapist and not an acceptable medical source.” A.R. 44. The same 

critique does not apply, however, to the opinion of Dr. Holder, who, the parties 

agree, is a medical expert. As such, the basis for the ALJ’s rejection of Williams’s 

opinion does not provide substantial evidence to call into question Dr. Holder’s 

opinion. 

        In concluding that the ALJ’s decision was supported by substantial 

evidence, the district court identified a number of gaps in Dr. Holder’s knowledge 

of Lesterhuis’s condition. But the district court’s substantive critique of Dr. 

Holder’s opinions places courts, and not the SSA, in the position of making 

factual and medical determinations about the evidence before the agency. Neither 

the ALJ nor the Appeals Council analyzed the substance of Dr. Holder’s opinion, 

and we may not “affirm an administrative action on grounds different from those 

considered by the agency.” Burgess, 537 F.3d at 128 (quoting Melville, 198 F.3d at 

52). 

        Accordingly, based on the record before us, which includes Dr. Holder’s 

opinion, we hold that the ALJ’s decision is not supported by substantial evidence 

in the record. We note, however, that we reach no conclusions about the full 



                                          15
                                                                                     
range of circumstances in which an ALJ’s decision is, or is not, supported by 

substantial evidence. Additionally, because we hold that the ALJ’s decision was 

not supported by substantial evidence, we need not consider Lesterhuis’s 

alternative argument that the Appeals Council has an independent obligation to 

provide “good reasons” before declining to give weight to the new, material 

opinion of a treating physician submitted only to the Appeals Council and not to 

the ALJ. See 20 C.F.R. § 404.1527(c)(2). 

                                   CONCLUSION 

       For the reasons stated herein, we VACATE the district court’s judgment 

and REMAND to the Commissioner for further proceedings. 




                                            16